Citation Nr: 0840879	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-07 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin



THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for the 
residuals of a right shoulder rotator cuff tear.  



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to December 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the RO that 
denied service connection for a right shoulder disorder.  The 
veteran perfected a timely appeal of this decision to the 
Board.  

The now reopened claim of service connection for residuals of 
a right shoulder rotator cuff tear is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In a December 1997 decision, the RO denied, in pertinent 
part, the veteran's claim of service connection for a right 
shoulder rotator cuff injury; the veteran was notified of 
this decision and of appellate rights; the veteran did not 
perfect an appeal to the decision within the allotted time 
and the decision became final.  

2.  The evidence added to the record since the December 1997 
decision is not cumulative or redundant and, when considered 
with previous evidence of record, relates to an unestablished 
fact and raises a reasonable possibility of substantiating 
the claim of service connection.  



CONCLUSION OF LAW

Subsequent to the final December 1997 RO decision, new and 
material evidence has been received to reopen the claim of 
service connection for residuals of a right shoulder rotator 
cuff tear.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this legislation.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  See also, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

However, given the favorable action taken hereinbelow 
regarding the veteran's application to reopen his claim, the 
Board finds that no discussion of VCAA is required at this 
point.  


New and Material Evidence

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence associated with the claims folder since the 
December 1997 RO decision denying the veteran's claim 
includes essentially the report of a December 2006 VA 
examination and testimony proffered by the veteran in support 
of the claim.  

A review of the December 2006 VA examination report shows 
that the examiner indicated that he had reviewed the 
veteran's claims folder prior to the examination.  While the 
examiner commented that a medical history completed by the 
veteran in October 1991 indicated a history of shoulder 
problems, and commented that separation examination did not 
show right shoulder pathology, he did not comment on other 
service medical records.  These are shown to include January 
1987 findings of shoulder pain (left or right shoulder not 
specified), a February 1987 diagnosis of chronic right 
shoulder pain, and a February 1987 diagnosis of possible 
right shoulder impingement versus tendonitis/bursitis.  

Chronic right shoulder pain was also diagnosed in June 1987.  
Of particular significance is a December 1990 service medical 
record which notes complaints of right shoulder pain 
secondary to "rotator cuff" injury three years ago.  
Rotator cuff injury, resolved was diagnosed.  

The VA examiner also commented that, at the time of the 
veteran's February 1992 discharge examination, no right 
shoulder discomfort was documented.  The Board 
parenthetically observes that this was not a discharge 
examination, but rather a post-service VA examination.  

The veteran also testified in September 2008 that he incurred 
a right shoulder injury in service, and that he underwent 
major right shoulder rotator cuff surgery, as a civilian, in 
February 1996 at Balboa Naval Hospital.  He added that 
following his retirement from the Navy he worked as a 
painter.  He implied that he received treatment at Balboa 
Naval Hospital from the time of his service separation (1991) 
to the time of his surgery (1996).  

A review of the medical records on file shows Balboa records 
dated beginning in 1995.  For example, an October 1995 
outpatient treatment record showing complaints of right 
shoulder pain for the past four to five years.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim.  

The Board also finds that this evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
December 1997 RO decision denying service connection for the 
veteran's condition and, when considered with previous 
evidence of record, relates to unestablished facts necessary 
to substantiate the veteran's claim and raises a reasonable 
possibility of substantiating the claim. 

Having determined that new and material evidence has been 
added to the record, the veteran's application to reopen his 
claim of service connection for residuals of a right shoulder 
rotator cuff tear is reopened.  



ORDER

New and material evidence having been received, the claim of 
service connection for residuals of a right shoulder rotator 
cuff tear is reopened; the appeal to this extent is allowed 
subject to further action as discussed hereinbelow.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of service connection for the 
residuals of a right shoulder rotator cuff tear must be 
remanded for further action.  

First, the Board notes that the veteran's claim is based in 
part on his claimed in-service right shoulder problems, and 
the etiological relationship (if any) between these problems 
and his current right shoulder problems.  

While a VA examiner in December 2006 opined that the 
veteran's right shoulder cuff surgical repair was not caused 
or aggravated by the veteran's military service, as discussed 
above, the examiner did not specifically comment on in-
service several medical records which indicated the presence 
of right shoulder problems.  

For example, while he did not mention the December 1990 
service medical record which noted complaints of right 
shoulder pain secondary to "rotator cuff" injury three 
years ago, he did opine that it was his belief that the 
veteran did not experience a rotator cuff tear in service.  
He added that it was likely that the veteran's rotator cuff 
tear was caused by an accident occurring during the four 
years he worked as a painter after his military service.  

To this, as discussed at the September 2008 hearing, the 
veteran claimed to have been treated at the Balboa Naval 
Hospital following his military service.  As also noted, the 
first records on file from this facility are dated in 1995.  

Per this remand, an attempt to associate with the file all 
records dated between the time of the veteran's 1991 service 
separation and 1995 from this medical facility should be 
undertaken.  

The Board finds that this matter must also be remanded for 
further development to include a VA examination to determine 
whether the veteran has a right disability that is related to 
or had its onset during service.  Pursuant to the VCAA, such 
an examination is necessary to adjudicate this claim.  See 38 
U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Prior to affording the veteran new VA examination in 
connection with his claim, the RO should, as noted, update 
the veteran's claims file with any pertinent post service 
medical records relevant to the veteran's claim.  

In this regard, the Board notes that these records are 
potentially in the form of those from the Balboa Naval 
Hospital dated from 1991 to 1995.  Upon remand, therefore, 
the RO should attempt to obtain records from this facility.  

The veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his claim 
that have not already been associated with the veteran's 
claims file.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him since service for any 
right shoulder condition.  This should 
include medical and treatment records 
from the Balboa Naval Hospital dated 
since December 1991.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  Then, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and likely 
etiology of any diagnosed right shoulder 
disorder.  If a right shoulder disorder 
is diagnosed, the examiner must offer an 
opinion addressing whether it is at least 
as likely as not, i.e., is there a 50-50 
chance, that any currently diagnosed 
right shoulder disorder is related to the 
appellant's military service.  A written 
rationale explaining the reasoning behind 
any opinion offered must be provided.  

3.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Then, the RO should review any 
additional evidence and readjudicate the 
veteran's claim under all appropriate 
statutory and regulatory provisions and 
legal theories.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) that includes all evidence added 
to the file since the October 2007 SSOC.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


